BUCHWALTER, J.
1. In reviewing denial of defendant’s motion for direction of verdict, plaintiff’s evidence must be given most favorable interpretation.
2. That plaintiff, crossing street at regular crossing, was struck, after proceeding 15 feet, by automobile which was 150 feet away when she started, held not to show as matter of law that she was guilty of contributory negligence, so as to authorize direction of verdict for defendant in personal injury action.
3. In personal injury action by pedestrian, who was struck by automobile while crossing street, in which evidence showed that she was *207struck after proceeding 15 feet by automobile which was 150 feet away when she started, verdict for plaintiff held not manifestly against weight of evidence.
4. Ordinance, prohibiting operation ot motor vehicles at speed greater than is reasonable, and providing that certain speed shall be prima facie evidence of unreasonable speed, held not to violate Section 12608 GC., in undertaking to diminish, restrict, or prohibit Section 12603.
5. In pedestrian’s action for personal injuries received when struck by automobile, jury held not misled by fact that court referred to statement of law as provision of Code similar to city ordinance instead of referring to it as city ordinance.
6. In pedestrian’s action for personal injuries received when struck by automobile, expression in charge that defendant was “obliged” to travel at reasonable rate ofl speed held not misleading, in view of statement in other parts of charge that plaintiff must establish that) defendant's negligence was proximate cause of injury.
7. In pedestrian’s action for injuries received when struck by automobile, defendant cannot complain that court instructed that speed exceeding 20 miles an hour was presumptively unreasonable, whereas ordinance provided that speed exceeding 15 miles per hour whs unreasonable.
8. In action by pedestrian for injuries received when struck by automobile, charge that certain speed was “presumptive evidence” of unreasonable speed rather than “prima facie” evidence held not to place added burded on defendant.
9. In action by pedestrian for injuries received when struck by automobile, evidence held sufficient to take to jury question whether place where accident occurred was “business or closely built-up” part of municipality within ordinance prescribing that speed in excess of certain limit should be prima facie evidence of unreasonable speed.
10. In pedestrian’s action for injuries received when struck by automobile, exclusion of hospital record consisting of statement of case made by plaintiff’s daughter not in hearing of plaintiff held not error, being hearsay, especially where it did not relate to what transpired to cause patient to be sent to hospital, except statement that she had been in automobile accident.
(Hamilton, PJ. and Cushing, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.